DISMISS and Opinion Filed June 25, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00459-CV

                            LATRISHA ROSS-SPARKS, Appellant
                                         V.
                               MARVIN SPARKS, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-23182

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 22, 2019, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 22, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated May 24, 2019, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE


190459F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LATRISHA ROSS-SPARKS, Appellant                   On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00459-CV        V.                      Trial Court Cause No. DF-18-23182.
                                                   Opinion delivered by Chief Justice Burns.
 MARVIN SPARKS, Appellee                           Justices Whitehill and Nowell participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MARVIN SPARKS recover his costs of this appeal from
appellant LATRISHA ROSS-SPARKS.


Judgment entered June 25, 2019.




                                             –3–